Citation Nr: 1328854	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  10-37 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include atrial fibrillation, and to include as due to diabetes mellitus.  

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to September 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and April 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and Nashville, Tennessee, respectively.  The Nashville RO maintains jurisdiction in this claim.  

The Veteran provided testimony during a videoconference hearing before the undersigned in September 2011.  A transcript is of record.  

During the Board hearing, the Veteran brought up the issue of entitlement to an increased rating for posttraumatic stress disorder (PTSD).  The undersigned advised that he did not think the issue was on appeal, but testimony would be taken on the issue just in case and the Board would determine whether the issue was in fact on appeal.  A review of the claims file reveals that an appeal of the disability rating assigned for PTSD has not been perfected.  The issue was most recently adjudicated in an August 2010 rating decision.  Following an April 2011 notice of disagreement, a statement of the case was issued in August 2011.  However, the appeal was not perfected with a VA Form 9 or alternative statement and the issue was not certified on appeal.  

Moreover, a February 2013 rating decision added to the Virtual VA file indicates that the Veteran filed a new claim for an increased rating for PTSD in November 2012; an increased rating of 50 percent was granted in that decision.  The February 2013 rating decision has not yet been appealed.  Therefore, the Board finds that the issue is not currently on appeal and it will not be considered herein.  

In September 2011, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2013).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The relevant records have been reviewed.  

The issue of entitlement to service connection for a heart disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the September 2011 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal with regard to the issue of entitlement to an initial compensable rating for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding entitlement to an initial compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the September 2011 Board hearing, the Veteran stated that he would like to withdraw his appeal for entitlement to an initial compensable rating for bilateral hearing loss.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or during a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review his claim and the appeal for an initial compensable rating for bilateral hearing loss is dismissed.


ORDER

The claim for entitlement to an initial compensable rating for bilateral hearing loss is dismissed.  



REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service includes credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.
Where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2013).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Veteran received a VA examination in April 2008 to assess the etiology of his heart disability.  While the examiner stated that it was less likely as not that diabetes mellitus "was the etiology" of the Veteran's current heart disability, which he diagnosed as paroxysmal atrial fibrillation, he did not provide a rationale.  The Court has held that an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).

In addition, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) by adding, among other disabilities, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  See 75 Fed. Reg. 53,202-53,216, 53,205 (Aug. 31, 2010).  Therefore, upon examination, the Board requests that the examiner determine whether the Veteran has ischemic heart disease, as defined by the regulations, and if so, whether it manifested to 10 percent or more at any point since service.  

The Board requests that this opportunity is taken to obtain any outstanding records of ongoing VA treatment.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the claims file or Virtual VA.  
All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once the above development has been completed, schedule the Veteran for a VA heart examination with an appropriate physician to determine whether he currently has ischemic heart disease, or whether any other current heart disability, to include atrial fibrillation, is related to service or service-connected diabetes mellitus.   

The examiner must review the claims file and relevant records in Virtual VA and note such review in the examination report or in an addendum.  

The examiner must determine whether ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) is present and, if so, whether it manifested to 10 percent or more at any point since discharge from service.

Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any other current heart disability, to include paroxysmal atrial fibrillation, had onset in service or is otherwise related to a disease or injury in service, to include exposure to herbicides.  

To the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether the Veteran's heart disability was either (a) proximately caused by or (b) proximately aggravated by his service-connected diabetes mellitus.  If the examiner states the claimed heart disability is aggravated by diabetes, although not directly caused by diabetes, the examiner should indicate the degree of additional impairment caused by diabetes beyond the natural progress of the disease prior to the impairment, in terms conforming to the rating schedule.

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


